Citation Nr: 1706452	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  16-53 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error in a May 16, 1983, rating decision that granted service connection for shrapnel wounds of the chest and right upper extremity with nerve damage and assigned a 30 percent rating.

2.  Entitlement to restoration of a total disability rating based on individual unemployability.

(The issues of whether the creation of an overpayment of disability compensation benefits in the original calculated amount of $53,995.00 was proper and entitlement to waiver of recovery of an overpayment of disability compensation benefits in the original calculated amount of $53,995.00 are addressed in a separate decision.)



WITNESSES AT HEARING ON APPEAL

Appellant, his son, and M. S.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1961 to July 1982, including service in the Republic of Vietnam.  His decorations include the Bronze Star Medal, Purple Heart, and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The October 2005 rating decision determined that there was no clear and unmistakable error (CUE) in a May 16, 1983, rating decision that granted service connection for shrapnel wounds of the chest and right upper extremity with nerve damage and assigned an initial 30 percent rating.  The December 2007 rating decision discontinued the award of a total disability rating based on individual unemployability (TDIU) effective September 25, 2002.

In June 2016, the Veteran testified during a Board hearing in Washington, DC. 

At his Board hearing, the Veteran indicated that he no longer wished to be represented by his former attorney, and attempted to appoint another representative.  Unfortunately, the form for appointing the new representative was not completed correctly.  In December 2016, the Board informed the Veteran that his appointment was deficient, and offered him the opportunity to correct the appointment, or appoint a new representative.  He was informed that if he did not respond, the Board would assume he wished to proceed unrepresented.  As he has not responded to the December 2016 correspondence, the Board finds that he is currently unrepresented in this appeal.
 
The Board notes that the Veteran has not filed a timely substantive appeal in response to the July 2007 statement of the case on the issue of whether there was CUE in the May 16, 1983, rating decision.  However, in light of the Veteran's testimony at the Board hearing, as well as his expectation that the issue was on appeal, the Board finds that it has jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the failure to file a timely substantive appeal is not jurisdictional and may be waived by the Board); Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).


FINDINGS OF FACT

1.  A May 16, 1983, rating decision granted service connection for shrapnel wounds of the chest and right upper extremity with nerve damage and assigned a 30 percent rating.  

2.  The Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  

3.  A December 2004 rating decision granted a TDIU effective September 25, 2002, based on medical evidence showing severe complications from mental and physical disabilities, for which either service connection was granted or the disability rating was increased in a February 2004 rating decision, resulting in a combined evaluation for compensation of 70 percent effective September 25, 2002.

4.  A December 2007 rating decision discontinued the TDIU effective September 25, 2002. 

5.  The evidence of record at the time of the December 2007 rating decision that discontinued the TDIU failed to demonstrate that actual employability was established.


CONCLUSIONS OF LAW

1.  There was no CUE in a May 16, 1983, rating decision that granted service connection for shrapnel wounds of the chest and right upper extremity with nerve damage and assigned a 30 percent rating.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The criteria for restoration of a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.343 (c), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Given the favorable decision on the claim for restoration of a TDIU, no further discussion of the duties to notify and assist is needed.  With respect to the issue of whether there is CUE in a May 16, 1983, rating decision, because of the parameters of the law surrounding CUE claims, the duties to notify and assist are not applicable to those claims.  Parker v. Principi, 15 Vet. App. 407 (2002).

Clear and Unmistakable Error

Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The criteria to determine whether CUE was present in a prior determination are that:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In this case, VA received the Veteran's claim for service connection for various disabilities on August 19, 1982.  He noted a chest wound, a fracture of the right humerus with nerve damage, lower back injuries, right lower back wounds, and a left forearm wound.  He noted symptoms of pain in the right arm and chest, loss of motor function of the right hand with limited strength, and reduced strength in the upper right arm.

A December 1982 VA examination report reflects the Veteran's complaints of limited use of the right arm and hand, and pain and stiffness in the right arm and hand.  He also noted taking aspirin for headaches.  Examination revealed multiple scars that the examiner noted were consistent with the Veteran's history of trauma.  X-rays of the cervical spine were normal.  X-rays of the right shoulder and arm showed an extensive old healed fracture deformity of the shaft of the humerus at the junction of the middle and outer third that has been united by a metallic plate and six surgical screws and showed satisfactory alignment.  X-rays of the lumbar spine showed no opaque metallic foreign bodies or other abnormality.  X-rays of the left elbow showed no traumatic or other bony changes, no arthritic changes, and no opaque metallic foreign bodies.

A January 1983 VA examination report reflects a history of a fracture of the right humerus with residual motor and sensory disability and that the Veteran has learned to use the left hand for writing and fine coordination and power activities.  He noted an altered sensation of the right hand, marked weakness of grip in the right hand, and an inability to manipulate the right fingers normally.  He also noted an inability to lift at elbow level and a general weakness of the right upper extremity from the arm distally.  He denied having problems with the right shoulder from a functional standpoint.  Examination showed that the Veteran was well-developed and able to undress efficiently in the examination situation.  The neck had a normal contour and normal range of motion.  There was a sympathectomy scar on the right upper back and slight involvement of Muscle Group XX.  There was moderate involvement of Muscle Group V.  There was slight and moderate involvement of the muscles in Muscle Group VI.  Shoulder range of motion was normal.  Elbow range of motion lacked 10 degrees of flexion and extension.  Wrist range of motion was normal.  With respect to the hand, on flexion, the tips of the index, middle, ring, and little fingers lacked one inch touching the mid palmar crease.  There was moderate limitation of extension of the little finger and slight limitation of extension of the little finger.  Extension of the middle and index fingers was normal.  Abduction and extension of the thumb was normal with adduction the tip of the thumb flexing one inch of touching the head of the fifth metacarpal.  There was moderate to marked atrophy of hand musculature especially the hypothenar musculature.  Grip strength was markedly reduced.  Biceps and triceps reflexes were diminished.  There was hyperesthesia of the hand in the distribution of the ulnar nerve.  Median and radial sensations were normal.  The examiner noted scars on the left upper extremity but no other abnormality.  The examiner provided diagnoses of multiple fragment wounds to the neck, back, and extremities; and residuals of a fracture of the right humerus with retained internal metallic fixation and muscle and nerve damage, primarily of the ulnar nerve.  

A May 16, 1983, rating decision granted service connection for shrapnel wounds to the chest and right upper extremity with nerve damage and assigned a 30 percent rating under Diagnostic Code 5299-8516.  38 C.F.R. § 4.124a (1982).  The Veteran was notified of the decision and of his appellate rights with respect thereto, but he did not appeal.  The May 1983 rating decision therefore is final. 

The Veteran asserts that there was CUE in the May 16, 1983, rating decision in assigning an initial rating of only 30 percent for shrapnel wounds of the chest and right upper extremity with nerve damage and failing to adjudicate claims for service connection for loss of use of the right hand; right scapulohumeral articulation ankylosis; limitation of motion of the right shoulder; fibrous union of the right humerus; injury to Muscle Groups I, II, and III of the right shoulder girdle and arm; injury to Muscle Group V of the left shoulder girdle and arm; injury to Muscle Group VIII of the right forearm and hand; injury to Muscle Groups VII and VIII of the left forearm and hand; injury to Muscle Groups XX, XXI, and XXIII of the torso and neck; through-and-through gunshot wound to the right side of the chest; paralysis of the right median nerve; paralysis of the right ulnar nerve; and migraine headaches.  

In the October 2005 rating decision, the RO determined that there was no CUE in the May 16, 1983, rating decision that granted service connection for shrapnel wounds of the chest and right upper extremity with nerve damage and assigned a 30 percent rating.  The RO also determined that there was no CUE in not adjudicating claims for service connection for loss of use of the right hand; right scapulohumeral articulation ankylosis; limitation of motion of the right shoulder; impairment of union of the right humerus; injury to Muscle Groups I, II, III, V, VII, VIII, XX, XXI, XXIII; through-and-through gunshot wound to the right chest; paralysis of the right median nerve; and paralysis of the right ulnar nerve.  The RO explained that the evidence of record showed that the Veteran did not claim these disabilities and the evidence of record at the time did not support the allegations.

Initially, the Board notes that the Veteran's claims folder was not made available to the January 1983 VA examiner.  However, such failures to fulfill VA's duty to assist do not constitute CUE.  See generally Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).

With respect to the Veteran's assertion that there was CUE in the May 16, 1983, rating decision in assigning an initial rating of only 30 percent for shrapnel wounds of the chest and right upper extremity with nerve damage, the Veteran disagrees as to how his disability was evaluated but has not put forth any specific arguments.  The Board observes that there must be more than a simple disagreement as to how the facts were weighed or evaluated.  Russell, 3 Vet. App. 310.  However, the Board will proceed to review how his disability was evaluated.  His disability was rated under Diagnostic Code 5299-8516.  38 C.F.R. § 4.124a.  Thus, his disability had been rated by analogy under Diagnostic Code 8516 for paralysis of the ulnar nerve.  38 C.F.R. §§ 4.20, 4.27 (1982).

Diagnostic Code 8516 provided for a maximum 60 percent rating for complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  A 40 percent rating was provided for severe incomplete paralysis of the ulnar nerve and a 30 percent rating was provided for moderate incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a. 

On his claim for benefits, the Veteran noted a chest wound and a fracture of the right humerus with nerve damage, with symptoms of pain in the right arm and chest, loss of motor function of the right hand with limited strength, and reduced strength in the upper right arm.  At the January 1983 examination, he noted an altered sensation of the right hand, marked weakness of grip, and an inability to manipulate the fingers normally.  Examination showed that the Veteran was well-developed and able to undress efficiently in the examination situation.  Wrist range of motion was normal.  There was moderate limitation of extension of the little finger and slight limitation of extension of the little finger with extension of the middle and index fingers being normal.  There was moderate to marked atrophy of the hypothenar musculature and markedly reduced grip strength.  There was hyperesthesia of the hand in the distribution of the ulnar nerve.  

Applying the examination findings to the rating criteria, the Board is unable to identify an error in fact or law that compels the conclusion, to which reasonable minds could not differ, that a higher rating should have been assigned but for the error.  Thus, the Board concludes that there is no CUE in the rating decision with respect to the assignment of the initial 30 percent rating for shrapnel wounds of the chest and right upper extremity with nerve damage.

With respect to the Veteran's assertions that there was CUE in the May 16, 1983, rating decision in failing to adjudicate claims for service connection for various disabilities, the Board notes that while VA has a duty to liberally read filings, VA does not have a duty to raise claims not raised by the Veteran or the evidence of record.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1383 (Fed. Cir. 2001).  Also, a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (1982).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (1982).

With respect to a claim for service connection for loss of use of the right hand, loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (1982).  Thus, even if the Veteran raised this claim, while the Board acknowledges the severity of his right hand disability, the record fails to show that it was of a severity as required under the regulation.  Thus, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate this claim.

The Board will next consider together the claims for service connection for right scapulohumeral articulation ankylosis, limitation of motion of the right shoulder, and fibrous union of the right humerus.  At the January 1983 examination, the Veteran denied problems with the right shoulder from a functional standpoint and examination revealed normal shoulder range of motion.  While x-rays of the right shoulder and arm showed an extensive old healed fracture deformity of the shaft of the humerus, there was no evidence of fibrous union of the right humerus.  The Board acknowledges that the Veteran suffered a fracture of the right humerus; however, the record fails to show that there was ankylosis of the right shoulder, limitation of motion of the right shoulder, or fibrous union of the right humerus.  Thus, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate these claims.

With respect to the claims for service connection for injury to Muscle Groups I, II, and III of the right shoulder girdle and arm, the January 1983 examination did not find any disability of those Muscle Groups and there was no objective evidence of any such disability.  While the Board acknowledges the severity of his right shoulder disability, the record fails to show that it involved Muscle Groups I, II, and III.  Thus, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate these claims.

With respect to the claim for service connection for injury to Muscle Group V of the left shoulder girdle and arm, the objective evidence of record at the time of the May 16, 1983, rating decision, to include the Veteran's own statements, did not show any such disability.  Thus, even if the Veteran raised this claim, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate this claim.

With respect to the claim for service connection for injury to Muscle Group VIII of the right forearm and hand, the objective evidence of record at the time of the May 16, 1983, rating decision, to include the Veteran's own statements, did not show any such disability.  Thus, even if the Veteran raised the claim, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate the claim.

With respect to the claims for service connection for injury to Muscle Groups VII and VIII of the left forearm and hand, while the January 1983 examination revealed scars evidencing a wound to the left forearm, there was no documentation of any residual muscle disability.  Thus, even if the Veteran raised these claims, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate these claims.

With respect to the claim for service connection for injury to Muscle Group XX of the torso and neck, while the January 1983 examination found slight involvement of Muscle Group XX, that disability was due to the Veteran's sympathectomy, not any wounds or injuries incurred in service.  His claim for benefits indicated that he had a lower back disability due to injuries and a right lower back disability due to wounds, and his CUE claim specified that injury to Muscle Group XX was due to grenade fragments.  The Board reiterates that while VA has a duty to liberally read filings, VA does not have a duty to raise claims not raised by the Veteran.  See Moody, 360 F.3d at 1310; Roberson, 251 F.3d at 1383.  Thus, it was not error for the RO to have not adjudicated a claim for service connection for injury to Muscle Group XX due to injuries and wounds as such was not shown by the evidence of record at that time.  Thus, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate this claim.

With respect to the claims for service connection for injury to Muscle Groups XXI and XXIII of the torso and neck, the January 1983 examination did not reveal any disability of those Muscle Groups and there was no objective evidence otherwise showing any such disability.  Thus, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate these claims.

With respect to the claims for service connection for through-and-through gunshot wound to the right side of the chest and paralysis of the right ulnar nerve, the May 16, 1983, rating decision essentially granted service connection for these disabilities as evidenced by the description of the service-connected disability as shrapnel wounds of the chest and right upper extremity and the inclusion of nerve damage, with specific application of Diagnostic Code 8516 for paralysis of the ulnar nerve.  Based on the evidence of record, the RO concluded that the through-and-through gunshot wound to the right side of the chest and paralysis of the right ulnar nerve were appropriately evaluated as shrapnel wounds of the chest and right upper extremity with nerve damage under Diagnostic Code 8516.  With no evidence of CUE, the Board will not disturb that conclusion.

With respect to the claim for service connection for paralysis of the right median nerve, the January 1983 examination found normal median nerve sensation and there was no objective evidence otherwise showing any such disability.  Thus, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate this claim.

With respect to the claim for service connection for migraine headaches, there was no indication that the Veteran was pursuing a claim for this disability at the time of the May 16, 1983, rating decision.  While the December 1982 examination report reflects that he was taking aspirin for headaches, he did not indicate an intent to apply for benefits for his headaches, the examination did not reveal a diagnosis of migraine headaches, and the examiner did not link any such disability to service.  Thus, the Board concludes that there was no CUE in the rating decision with respect to the failure to adjudicate this claim.

Given the above, the Board finds that the Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Thus, the Board concludes there was no CUE in the May 16, 1983, rating decision that granted service connection for shrapnel wounds of the chest and right upper extremity with nerve damage and assigned a 30 percent rating.

Restoration of a TDIU

In this case, the RO granted a TDIU effective September 25, 2002, in a December 2004 rating decision based on medical evidence showing severe complications from mental and physical disabilities, for which either service connection was granted or the disability rating was increased in a February 2004 rating decision, resulting in a combined evaluation for compensation of 70 percent effective September 25, 2002.

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements.  38 C.F.R. § 3.105(e) (2015).  Thus, the notice provisions of 38 C.F.R. § 3.159 do not apply to this matter.  

38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings or employability status.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that compensation payments should be continued at their present level.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

In this case, in a July 2007 rating decision, the RO notified the Veteran of the proposal to discontinue entitlement to a TDIU effective September 25, 2002, the effective date of the award.  In October 2007, the Veteran requested additional time to submit evidence.  In a December 2007 rating decision, the RO discontinued the TDIU effective September 25, 2002.  

With respect to whether the evidential requirements for terminating a TDIU are met, caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343 (c) (2015).  

In this case, the RO discontinued the Veteran's TDIU because the evidence indicated that he has been able to follow a substantially gainful occupation as the Chief Executive Officer of his company for the past 15 years.  However, the evidence before the RO at the time of the December 2007 rating decision did not clearly and convincingly establish that the Veteran was actually employable.  On his May 2004 claim for a TDIU, he indicated that he worked as the Chief Executive Officer of his company from July 1990 to January 2002 when he became too disabled to work.  In subsequent employment questionnaires, he indicated that he had not worked in 2006 or 2007.  He also indicated that he dissolved his company in 2003 and was amending his tax returns to show that the income was not from wages but dividends from the sale of the company.  At the time of the December 2007 rating decision that discontinued the TDIU, and since September 25, 2002, the Veteran's combined evaluation for compensation has been at least 80 percent and there is no medical evidence indicating that he has been able to secure or follow a substantially gainful occupation.  Thus, the evidence of record did not clearly and convincingly establish that the Veteran was actually employable so as to warrant terminating the TDIU.  

Given the above, the Board concludes that restoration of the Veteran's TDIU is warranted.


ORDER

As there was no CUE in the May 16, 1983, rating decision that granted service connection for shrapnel wounds of the chest and right upper extremity with nerve damage and assigned a 30 percent rating, the appeal is denied.

Entitlement to a TDIU is restored, effective the date of the discontinuation.



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


